         Case 1:19-cv-01598-CC Document 9 Filed 06/05/19 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

JARED BATTERMAN,           )
                           )
        Plaintiff,         )
                           )
v.                         ) Civil Action No.
                           ) 1:19-cv-01598-CC-JFK
BR CARROLL GLENRIDGE, LLC, )
et al.,                    )
                           )
        Defendants.        )

    NOTICE OF SETTLEMENT AS TO DEFENDANTS BR CARROLL
      GLENRIDGE, LLC, AND IQ DATA INTERNATIONAL, INC.

      COMES NOW Plaintiff Jared Batterman (“Plaintiff”), by and through

counsel, and hereby informs the Court that a settlement of the present matter has

been reached with Defendants BR Carroll Glenridge, LLC (BR Carroll), and IQ

Data International, Inc. (IQ Data). Plaintiff and Defendants BR Carroll, and

Plaintiff and Defendant IQ Data, have agreed to terms for settlement for which

they anticipate that they will need approximately 60 days to conclude, and

thereafter Plaintiff will file a stipulation of dismissal with prejudice as to

Defendants BR Carroll and IQ Data.



      Respectfully submitted this the 5th day of June, 2019.

                          [Signature on following page]




                                       -1-
Case 1:19-cv-01598-CC Document 9 Filed 06/05/19 Page 2 of 3




                            Respectfully submitted,

                            SMITH, WELCH, WEBB & WHITE, LLC
                            By: s/Orion G. Webb
                            Orion G. Webb, Esq.
                            Georgia Bar No. 479611
                            Miranda N. Hanley
                            Georgia Bar No. 451274
                            280 Country Club Drive
                            Suite 300
                            Stockbridge, GA 30281
                            T. (770) 389-4864
                            F. (770) 389-5193
                            owebb@smithwelchlaw.com
                            Attorneys for Plaintiff




                           -2-
          Case 1:19-cv-01598-CC Document 9 Filed 06/05/19 Page 3 of 3




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this day, I caused the foregoing to be

electronically filed with the Clerk of the Court using the CM/ECF system, which

will send a notice of electronic filing to all counsel of record.



Dated: June 5, 2019                             Respectfully submitted,


                                                /s/ Orion Gregory Webb
                                                Orion Gregory Webb

      CERTIFICATION OF COMPLIANCE WITH LOCAL RULE 5.1

      Plaintiff’s counsel hereby certifies that this pleading has been prepared with

one of the font and point selections approved by the Court in L.R. 5.1.

                                                /s/ Orion G. Webb
                                                ORION G. WEBB
                                                Georgia State Bar No. 479611
                                                Attorney for Plaintiff




                                          -3-
